Citation Nr: 9906497	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-37 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

The Board notes that in an August 1996 Form 9 and again at 
the November 1996 hearing at the RO in Los Angeles, 
California, the veteran indicated an intent to seek service 
connection for several disabilities secondary to his service-
connected back disability, including incontinence and 
impotence.  At the November 1996 hearing, the veteran 
specifically requested that these issues be referred to the 
RO for consideration.  The issue of service connection for 
disabilities on a secondary basis has not been previously 
addressed by the RO.  Therefore, the Board refers this matter 
for the RO's consideration and, if necessary, further 
development.


REMAND

The veteran is current rated 40 percent disabled due to a 
service-connected back disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998) [intervertebral disc 
syndrome].

The veteran alleges that his service-connected back 
disability has worsened to such an extent that an increased 
rating is warranted.  The Board finds that his claim for an 
increased rating for a back disability is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Upon 
the submission of a well grounded claim, the VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA General Counsel issued a precedent opinion concerning the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to evaluations 
under Diagnostic Code 5293.  In VA O.G.C. Prec. Op. No. 36-97 
(Dec. 12, 1997), it was concluded that Diagnostic Code 5293 
involves loss of range of motion.  The General Counsel's 
opinion is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 14.507 (1998).

Where a diagnostic code is predicated on loss of motion, VA 
must consider 38 C.F.R. § 4.40 (1998) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1998) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In October 1997, the veteran underwent surgery for lumbar 
spondylosis and degenerative disc disease at L3-4, L4-5 and 
L5-S1.  The only post-surgical VA examination report of 
record is dated in February 1998.  After a review of the 
report, the Board finds that the February 1998 VA examination 
is inadequate for rating purposes as it failed to test for 
all the elements of a 60 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (1998).  38 C.F.R. § 4.2 (1998).  
The examination is also inadequate because it failed to 
evaluate functional loss due to pain on use and the effects 
of any weakness, fatigability or incoordination on use.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (1997); see also Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. 
App. 202, 205-08 (1995).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which he has received treatment for his 
service-connected back disability from 
October 1997 to the present.  After 
obtaining the appropriate releases from 
the veteran where necessary, the health 
care providers should be contacted and 
requested to provide all treatment 
records in their possession pertaining to 
the veteran.  If these records are 
unavailable or are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
available records should be associated 
with the claims folder.

2. The RO should arrange for the veteran to 
be scheduled for an orthopedic 
examination to determine the nature and 
severity of his back disability.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
in conjunction with the examination. 

The examiner should elicit from the 
veteran his account of how the back 
disability affects his daily activities 
and employability.  The report of the 
examination should include a detailed 
account of all manifestations of the back 
condition found to be present.  
Specifically, the examiner must comment 
on the extent to which the service-
connected back disability results in 
persistent symptoms of sciatic 
neuropathy, objective evidence of pain on 
use, muscle spasm, and/or absent ankle 
jerk and any other neurological findings.  

Range of motion of the lumbosacral spine 
should be recorded by the examiner in 
numbers of degrees, and the normal ranges 
of motion should be provided.  Any 
portion of the arcs of motion which are 
painful should be so designated.  The 
examiner should describe all functional 
impairments, including pain on use, 
incoordination, weakness, fatigability 
and abnormal movements.  Any other 
manifestations related to the service-
connected back disability should be 
described in detail.

All tests and studies deemed to be 
necessary by the examiner should be 
conducted.  If a neurological or other 
specialist consultation is deemed to be 
necessary, it should be scheduled.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for a back disability.  
Consideration should be made of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's 
decision in DeLuca, supra.  If warranted, 
consideration should also be given to 
Bierman v. Brown, 6 Vet. App. 125 (1994).  
Adequate reasons and bases for any 
decision should be stated, with a clear 
explanation as to how the governing law, 
regulation, and Court precedent affects 
the outcome of the case.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board is 
required as a matter of law to ensure compliance, and will 
further remand the case to ensure compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

If the veteran's claim is not granted, then he and his 
representative should be issued a supplemental statement of 
the case and given an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


